Name: Council Regulation (EEC) No 1030/91 of 22 April 1991 amending Regulation (EEC) No 1191/89 derogating from Regulation (EEC) No 797/85 as regards certain investment aids in the pig production sector
 Type: Regulation
 Subject Matter: economic policy;  means of agricultural production
 Date Published: nan

 26 . 4. 91 Official Journal of the European Communities No L 106/7 COUNCIL REGULATION (EEC) No 1030/91 of 22 April 1991 amending Regulation (EEC) No 1191/89 derogating from Regulation (EEC) No 797/8S as regards certain investment aids in the pig production sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (')&gt; Whereas the last subparagraph of Article 3 (4) of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (2), as last amended by Regulation (EEC) No 3577/90 ('), makes the granting of investment aid for pig production subject to a requirement that at least the equivalent of 35 % of the quantity of feed consumed by the pigs can be produced on the holding ; Whereas the difficulties on account of which Article 1 of Regulation (EEC) No 1191 /89 (4) provides for a temporary derogation from the last subparagraph of Article 3 (4) of Regulation (EEC) No 797/85 persist ; whereas the period of validity of the derogation should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1191 /89 , '31 December 1990 ' is hereby replaced by '31 December 1991 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1991 . For the Council The President R. STEICHEN (') Opinion delivered on 19 April 1991 (not yet published in the Official Journal). (2) OJ No L 93, 30 . 3 . 1985, p. 1 . (') OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 123, 4. 5 . 1989, p. 1 .